 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   TEXCELL INC., a Nevada corporation,
                                                Case No. 2:18-cv-01621-KJM-DMC
10                         Plaintiff,
11
            vs.
12                                              ORDER GRANTING STIPULATION TO ADD
     STS HYDROPOWER LTD., et al.,               A PLAINTIFF AND AMEND CAPTION
13
                       Defendants.
14
     _________________________________/
15
16          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED:

17          Mr. Arnold Leong is an indispensable party to this litigation and shall be added as a Plaintiff in

18   this case for all purposes. The caption shall be so amended.

19   DATED: March 25, 2019.

20
21                                                UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28


                                                             -1-                Order Granting Stipulation to Add Plaintiff
